DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on April 29, 2022 in response to PTO office action dated February 03, 2022. The amendment has been entered and considered.

Claims 21, 29 and 36 have been amended. Claims 1-21 have been cancelled.  Claims 21-40 are pending in this office action.

Applicant's amendment with respect to the rejection of claims under 35 U.S.C. § 103(a) has been fully considered but are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21, 29 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 19 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 and 19 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 21, 29 and 36 of the instant application and as such anticipates claims 21, 29 and 36 of the instant application.  

Claims 22, 30 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 17 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 17 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 22, 30 and 37 of the instant application and as such anticipates claims 22, 30 and 37 of the instant application.

Claims 23 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 19 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 and 19 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 23 and 31 of the instant application and as such anticipates claims 23 and 31 of the instant application.  

Claims 25, 33 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 16 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 16 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 25, 33 and 39 of the instant application and as such anticipates claims 25, 33 and 39 of the instant application.  

Claims 26, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 18 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 18 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 26, 34 and 40 of the instant application and as such anticipates claims 26, 34 and 40 of the instant application.  

Claims 27 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 27 and 35 of the instant application and as such anticipates claims 27 and 35 of the instant application.  

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. US 10,885,090 B2 contains every element of claim 28 of the instant application and as such anticipates claim 28 of the instant application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Weber et al. (US 2012/0290662 A1) in view of Bessler et al. (US 2015/0100356 A1) further in view of Dotan-Cohen et al. (US 2019/0171693 A1).

Regarding claims 21, 29 and 36 Weber discloses a method comprising: 
identifying, via a computing device, an inbox of a user comprising a set of messages (see Weber paragraph [0016], automatically learning user behavioral patterns when interacting with messages and based on the learned patterns, suggesting one or more actions that a user might take in response to receiving a subsequent message…a horizontal classifier may include virtually any classifier that is trained across a plurality of users' inboxes); 
parsing, via the computing device, each identified message in the set (see Weber paragraph [0016], a plurality of features, are extracted from a plurality of messages); identifying, via the computing device, based on said parsing, message data and metadata for each message (see Weber paragraph [0016], a plurality of features, are extracted from a plurality of messages, as well as from events or actions associated with the messages, to generate a plurality of feature vectors);
 identifying, via a computing device, a criteria associated with a content recommendation, said criteria corresponding to at least one of a real-world or digital event (see Weber paragraph [0016], a plurality of features, are extracted from a plurality of messages, as well as from events or actions associated with the messages, to generate a plurality of feature vectors, see Weber paragraph [0017], for each new incoming message, a feature vector may be generated and one or more of the above classifiers are employed to produce a set of one or more predicted actions that a user might take on the incoming message); 
analyzing, via the computing device, the message data and metadata based on said criteria (see Weber paragraph [0016], Various classifiers are then trained, including horizontal classifiers and vertical classifiers, using the feature vectors. Briefly, a horizontal classifier may include virtually any classifier that is trained across a plurality of users' inboxes, and actions upon the messages to determine a "wisdom of the crowds," suggested action); 
generating, via the computing device, based on said analysis, a confidence graph, said confidence graph comprising a mapping to said criteria (see Weber paragraph [0017], for each new incoming message, a feature vector may be generated and one or more of the above classifiers are employed to produce a set of one or more predicted actions that a user might take on the incoming message. In one embodiment, the results of the one or more classifiers may be combined to provide a weighted suggested action. In one embodiment, the classifiers may further provide a confidence value indicating a level of confidence in the output predicted action to be taken. The confidence value may then be employed, in one embodiment, to rank order messages within a given predicted action); and 
generating, via the computing device, an interest profile for the user (see Weber paragraph [0018], Providing explicit suggested actions to be performed on a message is directed in part to providing actions that are intended to be of a similar nature as actions that are actually observed, either globally over a plurality of users, and/or for a particular user. Such suggested actions may also enable improved social interactions, as it may encourage and assist users in focusing their attention on more relevant social relationships. Further, providing suggested actions is directed also to providing a more informative mechanism of guidance to the user over other mechanisms that, for example, merely indicate whether a message is important or not. In addition, providing predicted actions as suggested actions that a user might take on a message are also directed towards enabling conversations to be preserved between the user and others).
Weber disclose, see Weber paragraph [0017], the classifiers may further provide a confidence value indicating a level of confidence in the output predicted action to be taken. The confidence value may then be employed, in one embodiment, to rank order messages within a given predicted action.
Bessler expressly disclose generating, via the computing device, a confidence graph based on said created vectors (see Bessler paragraph [0054], instead of retaining each communication, relationship analyzer 266 constructs a message graph for all obtained electronic communications. The message graph stores the user as a central vertex in the graph, other users that are recipients/senders of communications are stored nodes connected to the vertex, and communications between the user and the relationship/contacts are stored as paths between the central vertex and other nodes. Furthermore, each node include metadata extracted from the communications such as time of delivery, time of receipt, domain name in email addresses extracted from message, machine learning model analysis results of message body, average reply time, last reply time, etc. This message graph can then be stored in relationship management data store 280 and supplemented by relationship analyzer 266 upon receipt of new messages associated with the user. For example, an email may be obtained from John Doe (john@service) and a second communication may be obtained from a social networking system for John R. Doe (123-456-7890) and stored as different nodes within a graph for a user, with the email address, phone number, and social networking handle stored as metadata associated with their respective nodes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bessler into the method of Weber to have generating graph, in order to the automatically process suggestion, and to determine one or more collaborators to the user when relationship management server  determines that one or more organizational users also engage in a similar pattern of communication indicative of the specific topic with the determined relationship (see Bessler paragraph [0040]).
Dotan-Cohen expressly discloses a score based on the number of messages in the set…the score indicating a degree of confidence in the user’s interest in said at least one of a real-world or digital event (see Dotan-Cohen paragraph [0055]), message relevance determiner 266 provides a message relevance and an associated relevance confidence score regarding the message relevance, which may reflect the likelihood that a user would find the message relevant. Similarly, supplemental information identifier provides supplemental information and an associated confidence score regarding the supplemental information, which may reflect the likelihood that the information is properly associated with the message and thus relevant to the user).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Dotan-Cohen into the method of Weber to have the query of the database shard having a predictable response time.  Here, combining Dotan-Cohen with Weber, which are both related to performing message analysis Weber, by providing system that facilitating the personalized presentation of messages (see Dotan-Cohen paragraph [0056]).

Regarding claims 22, 30 and 37 Weber discloses: receiving, via the computing device, a request to send the user digital content; and analyzing, via the computing device, said interest profile, and based on said analysis (see Weber paragraph [0020], to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action. For example, in one embodiment, based on predictions of how a particular user might respond to a given advertisement), identifying information indicating a type of content (see Weber paragraph [0020], It should also be recognized that while messages are disclosed herein, other applications may also employ the various embodiments, to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action. For example, in one embodiment, based on predictions of how a particular user might respond to a given advertisement, one or more advertisements might be sent to the particular user. In this manner, for example, a user that is predicted to respond to particular advertisements might be provided those advertisements). 
Regarding claims 23 and 31, Bessler expressly discloses wherein said type of content is identified based on said mappings in said confidence graph (see Bessler paragraph [0054], instead of retaining each communication, relationship analyzer 266 constructs a message graph for all obtained electronic communications. The message graph stores the user as a central vertex in the graph, other users that are recipients/senders of communications are stored nodes connected to the vertex, and communications between the user and the relationship/contacts are stored as paths between the central vertex and other nodes. Furthermore, each node include metadata extracted from the communications such as time of delivery, time of receipt, domain name in email addresses extracted from message, machine learning model analysis results of message body, average reply time, last reply time, etc. This message graph can then be stored in relationship management data store 280 and supplemented by relationship analyzer 266 upon receipt of new messages associated with the user. For example, an email may be obtained from John Doe (john@service) and a second communication may be obtained from a social networking system for John R. Doe (123-456-7890) and stored as different nodes within a graph for a user, with the email address, phone number, and social networking handle stored as metadata associated with their respective nodes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bessler into the method of Weber to have generating graph, in order to the automatically process suggestion, and to determine one or more collaborators to the user when relationship management server  determines that one or more organizational users also engage in a similar pattern of communication indicative of the specific topic with the determined relationship (see Bessler paragraph [0040]).

Regarding claims 24, 32 and 38, Weber discloses communicating, by the computing device, information indicating said type of content over a network in response to said request (see Weber paragraph [0020], It should also be recognized that while messages are disclosed herein, other applications may also employ the various embodiments, to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action. For example, in one embodiment, based on predictions of how a particular user might respond to a given advertisement, one or more advertisements might be sent to the particular user. In this manner, for example, a user that is predicted to respond to particular advertisements might be provided those advertisements). 
Regarding claims 25, 33 and 39, Weber discloses identifying, on a network, another user with a confidence … having similar values within a threshold amount (see Weber paragraph [0016], Vertical classifiers may include virtually any classifier that is trained on a single user's inbox and actions upon messages. In one embodiment, multiple vertical classifiers may be employed, including a vertical general classifier that is trained based on a particular user, and another vertical pair-wise classifier that is trained based on a particular recipient (user)-sender pair relationship for messages); and 
cross-validating the confidence … of the user by performing statistical analysis on the confidence … based on the confidence … of the other user, wherein said interest profile is generated based on said validated version of the confidence .... (see Weber paragraph [0016], Various classifiers are then trained, including horizontal classifiers and vertical classifiers, using the feature vectors. Briefly, a horizontal classifier may include virtually any classifier that is trained across a plurality of users' inboxes, and actions upon the messages to determine a "wisdom of the crowds," suggested action).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bessler into the method of Weber to have generating graph, in order to the automatically process suggestion, and to determine one or more collaborators to the user when relationship management server  determines that one or more organizational users also engage in a similar pattern of communication indicative of the specific topic with the determined relationship (see Bessler paragraph [0040]).
 
Regarding claims 26, 34 and 40 Weber discloses monitoring said inbox for a trigger; detecting said trigger (see Weber paragraph [0013], Non-limiting, non-exhaustive examples of recipient features include, activity levels for the recipient; a login frequency that might indicate, for example, how many logins a user has done on their messaging client during a given time period, such as a day, week, month, or the like; a number of messages received during a given time period; a number or fraction of messages replied to, forwarded, read, discarded, archived, such as to a special folder; annotated the message for a later action; even taking no action on a message may be included as a feature).
Bessler expressly discloses recursively updating said confidence graph based on said detected trigger, said recursive updating comprising performing said steps for a new set of messages each time said trigger is detected (relationship management server 210 periodically accesses electronic communication systems 205 to check for new electronic communications. Relationship management server 210 analyzes the new communications individually, using the one or more pre-trained machine learning model analysis techniques, and in view of the corpus of previously analyzed communications. In one embodiment, the analysis may include updating a communications graph associated with the user, and determining whether to merge contacts, suggest relationships be added to a process, suggest collaborators be added to a process, advance stages of a process, etc).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bessler into the method of Weber to have recursively updating said confidence graph, in order to the automatically process suggestion, and to determine one or more collaborators to the user when relationship management server  determines that one or more organizational users also engage in a similar pattern of communication indicative of the specific topic with the determined relationship (see Bessler paragraph [0040]).

Regarding claims 27 and 35, Weber discloses wherein said trigger is selected from a group consisting of: a time period, when a new message is received, when the user logs into an account of the inbox, when a user action is detected, when the user logs out of the account, and at preset time or date (see Weber paragraph [0013], Non-limiting, non-exhaustive examples of recipient features include, activity levels for the recipient; a login frequency that might indicate, for example, how many logins a user has done on their messaging client during a given time period, such as a day, week, month, or the like; a number of messages received during a given time period; a number or fraction of messages replied to, forwarded, read, discarded, archived, such as to a special folder; annotated the message for a later action; even taking no action on a message may be included as a feature).

Regarding claim 28, Weber discloses, analyzing the interest profile, and based on said analysis, identifying interest information for the user (see Weber paragraph [0070], where there is determined to be a statistically significant sample size of actions for the user-sender pair, results from the vertical pair-wise classifier might be weighted higher than the predictions from the other classifiers. In another embodiment, where each at least one classifier predicts a statistically significant action that is different from an action predicted by the other classifiers, each action determined to be statistically significant may be retained for display);
causing communication, over the network, of said interest information to an advertisement platform to obtain a digital content item comprising digital advertisement content associated with said interest information (see Weber paragraph [0020], It should also be recognized that while messages are disclosed herein, other applications may also employ the various embodiments, to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action); and
communicating said identified digital content item to said user for display in association with an interface of the inbox (see Weber paragraph [0020], It should also be recognized that while messages are disclosed herein, other applications may also employ the various embodiments, to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action. For example, in one embodiment, based on predictions of how a particular user might respond to a given advertisement, one or more advertisements might be sent to the particular user. In this manner, for example, a user that is predicted to respond to particular advertisements might be provided those advertisements).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164